In an action to recover a brokerage commission, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated September 22, 1972, as denied his cross motion for summary judgment. Order reversed insofar as appealed from, on the law, with $20 costs and disbursements, cross motion granted and complaint dismissed. In our view, no genuine .triable issues of fact exist which preclude the granting of defendant’s cross motion (CPLR 3212, subd. [b]). No meeting of the minds of the parties with respect to all the essential contract terms was ever reached and hence plaintiff is not entitled, to a brokerage commission (Sibbald v. Bethlehem Iron Co., 83 N. Y. 378, 382; Kaelin v. Warner, 27 N Y 2d 352; Matter of Attn, 274 App. Div. 894, affd. 300 N. Y. 607). Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.